DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on December 7, 2021 is acknowledged.
Claims 3, 18-19 and 21-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2021.
Claim Objections
Claims 1-2, 5, 9-10 are objected to because of the following grammatically informalities:  
Claim 1. “…closing the seam of the segment of the overtube positioned over the endoscope mid shaft to form a longitudinally closed overtube and move the closed overtube over the endoscope shaft as guide within the body cavity and repeat the closing and moving till the overtube reaches the desired examination point…” is grammatically incorrect.
Claim 1. “….inflating the positioning ring to create a seal between the outer surface of the overtube and the body cavity proximal to the endoscope tip, wherein when inflated the positioning ring expanded asymmetrically around the overtube…” is grammatically incorrect.
as guide while the sheet is partially open and can be extended proximally as a distal portion of the overtube is inserted into the body cavity.” is grammatically incorrect.
Claim 5 “…where the examination compartment is created within a specific portion of the body cavity and provides a non-moving workable space within the specific portion of the body cavity that endoscope can move freely and independently within the examination compartment and endoscopic procedure can be performed with steady relationship of the overtube with inflated balloons and the body cavity.” is grammatically incorrect.
Claims 9. “…wherein there is a suction conduit at a midportion of the overtube on an external surface that are used to drain air or water from the body cavity accumulated proximal to the positioning ring, and proximal to the examination compartment.” is grammatically incorrect.
Claim 10 “…wherein there is at least one flushing port at the mid-portion of the overtube on the external surface that are used to irrigate a lumen of a gastrointestinal tract proximal to the positioning ring, and proximal to the examination compartment.” is grammatically incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 recites “inserting the overtube into the body cavity over the endoscope shaft as guide while the sheet is partially open and can be extended proximally as a distal portion of the overtube is inserted into the body cavity” which is unclear how the overtube can be extended proximally if it is being inserted into a body cavity?  Examiner is assuming the proximal port of the overtube extends outside the body cavity during insertion of the overtube into the body cavity.  Appropriate clarification and  correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,480,390 to Farhadi. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope and require similar .   
Claims 1-2, 4-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,993,137 to Farhadi. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope and require similar fundamental structural components (i.e. endoscope, overtube with a seam, occlusion catheter, positioning ring and sealing band) and methods of performing an endoscopic procedure such that a sealed working space is created within a body cavity.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0251458 to Terliuc et . 
In regard to claims 1 and 13, Terliuc et al. disclose a method for performing an endoscopic procedure comprising the steps of: placing an endoscope shaft within a body cavity at a desired examination point, the endoscope shaft having a proximal end, mid shaft and a distal end, the distal end terminating in an endoscope tip, wherein the endoscope tip is proximal to the desired examination point (See Figs. 10a-c); positioning a segment of a longitudinally opened overtube 100 over the endoscope mid shaft, wherein the overtube including a longitudinal reclosable seam along an entire length of the overtube, an inner surface, an outer surface, a proximal end and a distal end, a positioning ring 120 adjacent the distal end on the outer surface, and an independently positionable occlusion catheter 410 (See paragraph 0003, wherein OCT/IL/2005/000849 is incorporated by reference) terminating in an asymmetrical occlusion balloon; at least one handle at the proximal end and on the outer surface for grasping and manipulation of the overtube within the body cavity; closing the seam of the segment of the overtube positioned over the endoscope mid shaft to form a longitudinally closed overtube and move the closed overtube over the endoscope shaft as guide within the body cavity and repeat the closing and moving till the overtube reaches the desired examination point (see Figs. 4a-e); inflating the positioning ring to create a seal between the outer surface of the overtube and the body cavity proximal to the endoscope tip, wherein when inflated the positioning ring expanded around the overtube (See Fig. 10e); passing the independently positionable occlusion catheter terminating in the asymmetrical occlusion balloon through a passageway along the 
In regard to claim 2, Terliuc et al. disclose a method for performing an endoscopic procedure, wherein placing of the overtube over the endoscope shaft including further steps of: having an openable sheet having a first edge and opposed to a second edge, each one of the first edge and the second edge further including a closure, the first edge closure and the second edge closure coacting with one another to form an essentially cylindrical overtube, the first edge closure and the second edge closure including adhesive and release sheet, adhesive straps and release sheet, spaced magnets, non-spaced magnets, magnet strings, magnet string flaps, zipper, toothless zipper or combination of these means carried by longitudinal edge portions along entire length to form the longitudinal reclosable seam; and inserting the overtube into the body cavity over the endoscope shaft as guide while the sheet is partially open and can be extended proximally as a distal portion of the overtube is inserted into the body cavity (See Figs. 4a-e and 10a-c).  
In regard to claim 4, Terliuc et al. disclose a method for performing an endoscopic procedure, including the further step of: inflating or deflating air or fluid while monitoring the pressure within the asymmetrical occlusion balloon, the sealing band, the positioning ring, and the examination compartment using a set of tubing that connects to an automated control system (See Figs. 4a-e and 10a-c).  
In regard to claim 5, Terliuc et al., as modified by Oneda et al. and Nakao et al.,  disclose a method for performing an endoscopic procedure, where the examination compartment is created within a specific portion of the body cavity and provides a non-moving workable space within the specific portion of the body cavity that endoscope can move freely and independently within the examination compartment and endoscopic 
In regard to claim 6, Terliuc et al., as modified by Oneda et al. and Nakao et al.,  disclose a method for performing an endoscopic procedure, including the further step of: moving the examination compartment by moving back or forth the overtube, the asymmetrical occlusion balloon with or independent of the endoscope shaft within the body cavity without need for deflation of the asymmetrical occlusion balloon, the sealing band, and the positioning ring to provide a moving workable space within the body cavity and perform endoscopic procedure while there is a steady relationship of the endoscope shaft and inflated asymmetrical occlusion balloon, sealing band, and positioning ring (See Figs. 4a-e and 10a-c).  
In regard to claims 14-16, Terliuc et al., as modified by Oneda et al. and Nakao et al., disclose a method for performing an endoscopic procedure, wherein at least one sealing band is located on the inner surface, at a portion of the proximal end of the overtube proximal to an irrigation/drainage port and including the further steps of: while the sealing band is inflated, connecting an irrigation tube connector to the irrigation/drainage port in the overtube; and performing a lavage of the examination compartment (See Figs. 4a-e and 10a-c).  
Claims 12, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0251458 to Terliuc et al. in view of U.S. Patent Application Publication No. 2006/0161044 to Oneda et al. in further view U.S. Patent No. 5,217,001 to Nakao et al. in further view U.S. Patent No. 8,225,794 to Mikkaichi et al.  
In regard to claims 12, 17 and 20, Terliuc et al., as modified by Oneda et al. and Nakao et al., disclose a method for performing an endoscopic procedure, wherein at least one sealing band is located on the inner surface, at a portion of the proximal end of the overtube proximal to an irrigation/drainage port (see rejections aove) but are silent with respect removing the endoscope shaft from the body cavity and overtube completely; reintroducing another endoscope shaft or therapeutic device into the overtube and the examination compartment.  Mikkaichi et al. teaches removing an endoscope from a body cavity and overtube completely, and reintroducing another endoscope or therapeutic device into the overtube and examination compartment (column 4, lines 3-column 5, line 27).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to utilize the method of Mikkaichi et al. of reintroducing an endoscope or therapeutic device into the overtube in order to allow for insertion of the desired medical devices (column 5 lines 17-27) for a desired medical procedure (column 3, lines 8-24) while reducing the burden on the pharynx of the patient (column 4, lines 54-62).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
2/14/22